Name: 2009/947/EC: Council Decision of 30Ã November 2009 on the conclusion of the Agreement between the European Community and the Government of the Republic of Azerbaijan on certain aspects of air services
 Type: Decision
 Subject Matter: European construction;  taxation;  transport policy;  air and space transport;  international affairs;  organisation of transport;  Europe
 Date Published: 2009-12-15

 15.12.2009 EN Official Journal of the European Union L 328/39 COUNCIL DECISION of 30 November 2009 on the conclusion of the Agreement between the European Community and the Government of the Republic of Azerbaijan on certain aspects of air services (2009/947/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) On 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement; (2) On behalf of the Community, the Commission has negotiated an Agreement between the European Community and the Government of the Republic of Azerbaijan on certain aspects of air services (2) (the Agreement) in accordance with the mechanisms and directives in the Annex to the Council Decision authorising the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement; (3) The Agreement has been signed on behalf of the Community on 7 July 2009 subject to its conclusion at a later date, in conformity with Council Decision 2009/741/EC (3); (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Government of the Republic of Azerbaijan on certain aspects of air services is hereby approved on behalf of the Community. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to make the notification provided in Article 8(1) of the Agreement. Done at Brussels, 30 November 2009. For the Council The President B. ASK (1) Opinion of 25 October 2005 (OJ C 272 E, 9.11.2006, p. 56). (2) OJ L 265, 9.10.2009, p. 25. (3) OJ L 265, 9.10.2009, p. 24.